EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James Boscoe on 02/24/2022: 
Regarding the Specification:
Amend the Title to recite:
DISPLAY SUBSTRATE AND MANUFACTURING METHOD THEREOF INCLUDING DEPOSITING DIFFERENT QUANTUM DOT SOLUTIONS WETTABLE TO DIFFERENT MATERIAL LAYERS

Regarding Claim 1:
In Line 4: Before “second material layer”, delete ---patterned---.

Regarding Claim 2:
In Line 6: Delete the claimed “exposed first material layer”.  Insert instead ---the exposed portion of the first material layer--- to be consistent with the antecedent “exposing the portion of the first material layer” in Lines 6-7 of parent Claim 1.
In Line 7: Delete the claimed “exposed first material layer”.  Insert instead ---the exposed portion of the first material layer--- to be consistent with the antecedent “exposing the portion of the first material layer” in Lines 6-7 of parent Claim 1.

Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are deemed most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2013/0146946 to- Tsurumi et al.

U.S. Pre-Grant Pub. 2013/0146946 to- Tsurumi et al.

U.S. Pre-Grant Pub. 2013/0146946 to- Tsurumi et al.

U.S. Pre-Grant Pub. 2013/0146946 to- Tsurumi et al.

U.S. Pre-Grant Pub. 2013/0146946 to- Tsurumi et al.

U.S. Pre-Grant Pub. 2013/0146946 to- Tsurumi et al.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1 and 6 including a thin film transistor comprising: 
an active layer comprising a third portion disposed between first and second portions thereof, wherein the third portion of the active layer has a sloped upper surface which connects an upper surface of the first portion and an upper surface of the second portion to each other;
wherein the portion of the capping layer is in contact with the sloped upper surface of the third portion; and
wherein the portion of the capping layer is horizontally interposed between the source electrode and the drain electrode, and the sloped upper surface of the third portion;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892